Case 4:20-cr-00027-MFU Document 1-3 Filed 11/02/20 Page 1 of 16 Pageid#: 10




     Case
     Case1:13-cr-00435-TDS
          1:13-cr-00435-TDS Document
                            Document263
                                     200 Filed
                                         Filed11/02/20
                                               10/07/19 Page
                                                        Page43
                                                             1 of
                                                               of16
                                                                  58
Case 4:20-cr-00027-MFU Document 1-3 Filed 11/02/20 Page 2 of 16 Pageid#: 11




     Case
     Case1:13-cr-00435-TDS
          1:13-cr-00435-TDS Document
                            Document263
                                     200 Filed
                                         Filed11/02/20
                                               10/07/19 Page
                                                        Page44
                                                             2 of
                                                               of16
                                                                  58
Case 4:20-cr-00027-MFU Document 1-3 Filed 11/02/20 Page 3 of 16 Pageid#: 12




     Case
     Case1:13-cr-00435-TDS
          1:13-cr-00435-TDS Document
                            Document263
                                     200 Filed
                                         Filed11/02/20
                                               10/07/19 Page
                                                        Page45
                                                             3 of
                                                               of16
                                                                  58
Case 4:20-cr-00027-MFU Document 1-3 Filed 11/02/20 Page 4 of 16 Pageid#: 13




     Case
     Case1:13-cr-00435-TDS
          1:13-cr-00435-TDS Document
                            Document263
                                     200 Filed
                                         Filed11/02/20
                                               10/07/19 Page
                                                        Page46
                                                             4 of
                                                                of16
                                                                   58
Case 4:20-cr-00027-MFU Document 1-3 Filed 11/02/20 Page 5 of 16 Pageid#: 14




     Case
     Case1:13-cr-00435-TDS
          1:13-cr-00435-TDS Document
                            Document263
                                     200 Filed
                                         Filed11/02/20
                                               10/07/19 Page
                                                        Page47
                                                             5 of
                                                               of16
                                                                  58
Case 4:20-cr-00027-MFU Document 1-3 Filed 11/02/20 Page 6 of 16 Pageid#: 15




     Case
     Case1:13-cr-00435-TDS
          1:13-cr-00435-TDS Document
                            Document263
                                     200 Filed
                                         Filed11/02/20
                                               10/07/19 Page
                                                        Page48
                                                             6 of
                                                               of16
                                                                  58
Case 4:20-cr-00027-MFU Document 1-3 Filed 11/02/20 Page 7 of 16 Pageid#: 16




     Case
     Case1:13-cr-00435-TDS
          1:13-cr-00435-TDS Document
                            Document263
                                     200 Filed
                                         Filed11/02/20
                                               10/07/19 Page
                                                        Page49
                                                             7 of
                                                                of16
                                                                   58
Case 4:20-cr-00027-MFU Document 1-3 Filed 11/02/20 Page 8 of 16 Pageid#: 17




     Case
     Case1:13-cr-00435-TDS
          1:13-cr-00435-TDS Document
                            Document263
                                     200 Filed
                                         Filed11/02/20
                                               10/07/19 Page
                                                        Page50
                                                             8 of
                                                               of16
                                                                  58
Case 4:20-cr-00027-MFU Document 1-3 Filed 11/02/20 Page 9 of 16 Pageid#: 18




     Case
     Case1:13-cr-00435-TDS
          1:13-cr-00435-TDS Document
                            Document263
                                     200 Filed
                                         Filed11/02/20
                                               10/07/19 Page
                                                        Page51
                                                             9 of
                                                               of16
                                                                  58
Case 4:20-cr-00027-MFU Document 1-3 Filed 11/02/20 Page 10 of 16 Pageid#: 19




      Case 1:13-cr-00435-TDS Document 263
                                      200 Filed 11/02/20
                                                10/07/19 Page 52
                                                              10 of 58
                                                                    16
Case 4:20-cr-00027-MFU Document 1-3 Filed 11/02/20 Page 11 of 16 Pageid#: 20




      Case 1:13-cr-00435-TDS Document 263
                                      200 Filed 11/02/20
                                                10/07/19 Page 53
                                                              11 of 58
                                                                    16
Case 4:20-cr-00027-MFU Document 1-3 Filed 11/02/20 Page 12 of 16 Pageid#: 21




      Case 1:13-cr-00435-TDS Document 263
                                      200 Filed 11/02/20
                                                10/07/19 Page 54
                                                              12 of 58
                                                                    16
Case 4:20-cr-00027-MFU Document 1-3 Filed 11/02/20 Page 13 of 16 Pageid#: 22




      Case 1:13-cr-00435-TDS Document 263
                                      200 Filed 11/02/20
                                                10/07/19 Page 55
                                                              13 of 58
                                                                    16
Case 4:20-cr-00027-MFU Document 1-3 Filed 11/02/20 Page 14 of 16 Pageid#: 23




      Case 1:13-cr-00435-TDS Document 263
                                      200 Filed 11/02/20
                                                10/07/19 Page 56
                                                              14 of 58
                                                                    16
Case 4:20-cr-00027-MFU Document 1-3 Filed 11/02/20 Page 15 of 16 Pageid#: 24




      Case 1:13-cr-00435-TDS Document 263
                                      200 Filed 11/02/20
                                                10/07/19 Page 57
                                                              15 of 58
                                                                    16
Case 4:20-cr-00027-MFU Document 1-3 Filed 11/02/20 Page 16 of 16 Pageid#: 25




      Case 1:13-cr-00435-TDS Document 263
                                      200 Filed 11/02/20
                                                10/07/19 Page 58
                                                              16 of 58
                                                                    16
